IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

GEORGENE PATTERSON,                 NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-4754

POLK COUNTY BOARD OF
COUNTY COMMISSIONERS,
and COMMERCIAL RISK
MANAGEMENT, INC.,

      Appellees.

_____________________________/

Opinion filed August 3, 2017.

An appeal from an order of the Judge of Compensation Claims.
Margaret E. Sojourner, Judge.

Date of Accident: June 22, 2001.

Bradley G. Smith and Nicolette E. Tsambis of Smith Feddeler & Smith, P.A.,
Lakeland, for Appellant.

William H. Rogner of Hurley, Rogner, Miller, Cox, & Waranch, P.A., Winter
Park, for Appellees.




PER CURIAM.

      AFFIRMED.

WOLF, ROWE, and KELSEY, JJ., CONCUR.